Citation Nr: 0215228	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  97-26 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disability.  

2.  Entitlement to service connection for a back disability.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran served on active duty from October 1979 to 
September 1980, and had unverified active military service 
from January 1977 to October 1979.

This matter was originally before the Board of Veteran's 
Appeals (the Board) on appeal from a rating decision dated in 
June 1997 by the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan, which denied the benefits sought 
on appeal.  

In July 2001, the Board remanded the matter to the RO 
requesting that the RO apply the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) to the facts of the case, which is discussed further 
below.  Moreover, in light of an initial review of the 
evidence, the Board found that additional development of the 
medical evidence was warranted including scheduling the 
veteran for a VA special examination.  


FINDINGS OF FACT

1.  The veteran does not currently have a bilateral leg 
disability which can be related to service.  

2.  The veteran does not currently have a back disability 
which can be related to service.  


CONCLUSIONS OF LAW

1.  A bilateral leg disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A; 38 C.F.R. §§ 3.303 (2001).  

2.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A; 38 C.F.R. 
§§ 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has a bilateral leg disability 
and a back disability which originated in service warranting 
grants of service connection.  In his substantive appeal on 
VA Form 9 in September 1997, the veteran argues that he 
injured his legs and back in a parachute mishap at Fort Bragg 
in 1978 requiring casting of his legs for several weeks and 
traction for his back.  

The Board will initially discuss whether this case has been 
properly developed for appellate purposes.  The Board will 
then review the law and pertinent VA regulations, followed by 
a discussion of the factual background of this case.  The 
Board will conclude with an analysis of the issue on appeal.  


The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)  [codified as amended at 38 U.S.C.A. 
§ 5100 et seq. ].  The VCAA included an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,620 (August 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the Remand of August 2001 the Board informed the veteran 
of the evidence of record and what evidence was necessary to 
grants of service connection for the claimed disorders.  The 
Board requested adjudication of the claim under the VCAA and 
that the RO schedule the veteran for a special medical 
examination.  All this action has been accomplished.  

In a letter dated in August 2001 the RO informed the veteran 
of what evidence was needed to support his claim.  He was 
advised of the impact of the VCAA on his claim and informed 
when, how and why evidence should be submitted.  He was 
informed that if he had any question whatsoever VA was 
prepared to assist him and he was provided with a toll free 
telephone number to assist in this process.  

In August 2002 the RO provided the veteran a supplemental 
statement of the case (SSOC) further informing the veteran of 
the impact of the VCAA on his claim.  The RO noted that the 
veteran had not responded to a letter dated in August 2002 
which requested action by the veteran regarding development 
of the evidence to support the claim.  In the SSOC he was 
also informed of VA's duty to assist in obtaining evidence, 
what evidence was necessary to support the claim, what 
evidence the veteran might submit, and what VA was prepared 
to do to assist him in this regard consistent with the 
mandates of Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In October 2002 the veteran was advised that his case was 
being returned to the Board and he was informed how he could 
send additional evidence directly to the Board.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the VCAA provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran has been provided a recent complete 
specialized medical examination, including pertinent studies, 
which are further discussed below.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The veteran's 
local and national representatives have submitted written 
arguments in support of his claim.  

On the basis of review of the claims folder, there is no 
indication that the veteran has further evidence or argument 
to submit.  

In summary, the Board believes that all actions required by 
the VCAA have been undertaken and completed, and the veteran 
does not appear to contend otherwise.  Accordingly, the Board 
will proceed to a decision on the merits.  



Standard of Review

The current standard of review is that after the evidence has 
been assembled, it is the Board's responsibility to evaluate 
the entire record.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2001).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Pertinent law and regulations 

In order to establish service connection for claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (2001).  
Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such is manifested to a compensable degree within a year 
after separation from active duty.  38 C.F.R. §§ 3.307, 
3.309(a) (2001).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b)(2001).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) in service injury or disease, or a service-
connected disability; and (3) medical evidence of a nexus 
between the service or a service-connected disability and the 
current disability.  Cf. Hickson v. West, 12 Vet. App. 247, 
253 (1999). The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  


Factual Background

The veteran contends that he suffers from a bilateral leg 
disability and spine disability as a result of injury 
sustained during active military service.  

The service medical records reflect that the veteran was 
treated in July 1978 for back strain after lifting 55-gallon 
drums.  

The veteran was on a profile precluding running, jumping and 
marching in June 1979 but this was for lymph node swelling 
which resolved.  

The lower extremities and spine were normal on the separation 
medical examination in September 1980.  The veteran had no 
pertinent complaints on the separation medical examination.  

Despite the veteran's complaints regarding the lower 
extremities the examiner found no disability of the legs on 
VA examination in June 1997.  The examiner reviewed all the 
medical records noting service medical record entries 
concerning the lower extremities especially the ankles but in 
each instance found no residual of any complaint noted in 
service or chronic disability which might be cause for 
current symptoms.  The examiner did not state a medical 
opinion as to whether the veteran's reported back strain in 
service had a relationship to his current complaints of spine 
pain.  The need for further clarification prompted the 
Board's Remand in August 2001.  

On VA orthopedic examination in July 2002, the veteran 
complained of pain in the lower back with some radiation up 
to his neck and shoulder.  The pain was described as being 
fairly constant.  Laying down seemed to help.  The veteran 
reported being unable to lift or bend.  The degree of pain 
was described as about 8, on a scale of 0-10.  The veteran 
reported that he had been suffering for nine or 10 years and 
that it was getting worse.  Reportedly, he took Ibuprofen or 
acetaminophen for pain.  

The veteran provided the medical history that in 1978 while 
he was in the military, he was unloading a 55-gallon drum 
when his foot slipped, causing his to lose his balance.  He 
related that he fell down with the barrel falling onto him; 
that after being knocked down on the ground he had to be 
rescued and taken to a hospital where he was advised about 
his back injury; and that he returned to work and finished 
his tour of duty.  He related that he been suffering with 
pain for the last 10 years or so, and that while in Tampa 
Bay, he attended the Pain Clinic.  He denied any other 
injuries.  

On physical examination the veteran was described as a 
healthy looking individual who did not appear to be in any 
pain.  He moved around well and there is no objective 
evidence of pain on examination.  There is mild postural 
kyphosis.  

Thoracic spine examination reveals that the alignment was 
normal.  Muscle tone was good without any spasm.  There was 
no tenderness.  Rotation was to 20 degrees bilaterally 
without any complaints.  

The lumbar spine examination revealed that there was normal 
lumbar lordosis.  Muscle tone was good without any spasm.  
The pelvis was symmetrical.  There was no scoliosis or 
kyphosis.  There was no tenderness on palpation.

Active range of motion revealed: extension 15 degrees, 
flexion of 40 degrees, right and left lateral flexion of 25 
degrees and rotation of 25 degrees, bilaterally.  The veteran 
did not complain of any pain during the motion.  

Passive range of motion revealed: extension 30 degrees with 
complaint of pain at the end of motion, flexion of 60 
degrees, also with complaint of pain at the end of motion.  
Right and left lateral flexion 20 degrees without any 
complaints and rotation 30 degrees without any complaints.  

There was no evidence of weakness, incoordination or 
fatigability, and no evidence of functional loss due to pain.  

Both lower limbs were equal in length.  Muscle tone was good 
and there was no atrophy.  Sensation was normal and power 
against resistance was good.  EHL strength was strong.  The 
ankle pulse was palpable on both sides.  The straight leg 
raising test was 60 degrees on either side with negative 
Lasegue test.  X-rays of the thoracic and lumbar spine 
appeared normal.  

The diagnosis was history of injury to back with no objective 
evidence of any traumatic pathology involving the spine, 
including no functional loss due to pain and no neurological 
deficiency in the lower limbs.  

The examiner reviewed a copy of the Remand and the claims 
folder and found no evidence of any record of service-
connected injury to his back other than the fact that the 
veteran narrated the history today.  

The examiner opined that there is no bilateral leg disability 
and no disability of the veteran's back which can be 
construed as originating from service-connected injury.  



Analysis

The veteran's service medical records and the entire claims 
folder were reviewed by VA's medical examiner in July 2002 in 
conjunction with the veteran's physical examination.  The 
Board relies on the interpretations and findings made by VA's 
medical specialist as being dispositive of the issues.  There 
is no contrary objective evidence.  Although the veteran was 
requested to assist in the development of the evidence, he 
did not respond.  In sum the veteran does not have bilateral 
leg disability or a back disability currently which may be 
the basis for a grant of service connection.  

The veteran's back complaints in service are not shown to be 
other than acute and resolved without residual disability in 
light of the current VA examination findings showing no back 
disability presently which might be related to the service 
complaints.  Similarly there is no current leg disability 
which may be the basis for a grant of service connection.  

Although the veteran gave a history of events supportive of 
the existence of current disability related to events in 
service, it is well-established that laypersons without 
medical training, such as the veteran, are not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities, and their opinions are entitled to no 
weight.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Also 
the veteran's accounts of what physicians purportedly said 
regarding any matter associated with the claim, filtered as 
it is through a layperson's sensibilities, is not competent 
medical evidence to support the claim.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Similarly, any weight 
attached to the history provided by the veteran on the recent 
VA examination is greatly outweighed by the reasoning 
provided by VA's medical examiner in July 2002 which is not 
opposed by any other objective evidence.  

Recall that in order to establish service connection for a 
claimed disorder, the first prerequisite is that there must 
be medical evidence of a current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Here, that requirement 
is not met.  The determination as to whether the requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Clearly, the 
great weight of the objective evidence supports the decision 
here and is against the claim.  

In reaching its determination, the Board has considered the 
potential applicability of the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a bilateral leg disability is denied.  

Service connection for a back disability is denied.  



		
G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

